Statement by the President
Ladies and gentlemen, we are all aware of the dreadful tropical cyclone, Nargis, which ravaged Burma/Myanmar last Saturday. It was a tragedy in which tens of thousands of people lost their lives, hundreds of thousands lost their homes, and the infrastructure in the most densely populated areas of the country was destroyed. This is the greatest disaster the country has ever experienced, and the full extent of the loss of human life and damage is not yet known.
The military junta that rules the country has apparently not managed to deal with the situation properly. No preventive measures were taken, nor was the population given adequate support.
Although it is welcome news that the constitutional referendum has been postponed until 24 May in the regions worst affected by the cyclone (the Rangoon and Irrawaddy Delta regions), this postponement must be extended throughout the country if the government's concern for its own people is to be expressed by focusing on urgent humanitarian support and immediate action.
The authorities have indicated that they would welcome international support. This should be seen as a positive gesture, and we expect the government to facilitate the implementation of international assistance measures.
The European Union has already begun initiating emergency assistance measures. During our next plenary session in Strasbourg we will hear the European Commission' report on the humanitarian aid provided and the conditions for the provision of aid there.
The people of Burma/Myanmar deserve our heartfelt solidarity. Therefore, I would like to express this on behalf of the European Parliament, and in all sincerity, and I would add that at this time we are also thinking of our Sakharov Prize winner Aung San Suu Kyi. We stand with her in a bond of solidarity and demand that she be released so that she can work for the freedom of her people and for democracy in their country.